Citation Nr: 1214008	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a Veteran who had active service as a Regular Philippine Scout from September 1937 through June 1946.  He also had recognized prisoner-of-war service from April 1942 to June 1942.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department, by way of the National Personnel Records Center (NPRC), has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, or in the New Philippine Scouts under Public Law 190, 79th Congress.  


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the FVEC Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2009, the appellant submitted an application for one-time payment from the FVEC Fund.  He contended that he served in the 52nd Philippine Army, including a transfer to the 61st Company, and that he had service from 1936 to 1946.  In his November 2009 Notice of Disagreement (NOD), he contended that he had had service as a guerilla and that he had enlisted in the New Philippine Scouts.

Under the American Recovery and Reinvestment Act, a new one-time benefit was provided for certain Philippine veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons are either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In this case, the evidence of record prior to the submission of the appellant's claim (in March 2009) included two WD AGO Forms 53-55 and a certification from the NPRC dated in April 1985.  The NPRC certified that he had had service from September 1937 to June 1946 and that his service was with the Philippine Scouts (also referred to as the Regular Philippine Scouts or "Old" Scouts) (Army of the United States).  The WD AGO Forms 53-55 also contain this information. 

Service in the (Regular or Old) Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board notes that VA records show the appellant is a Veteran for VA benefits purposes and that his active service and prisoner-of-war status have been recognized.  

Records show that the appellant had been in receipt of nonservice-connected pension benefits for a number of years based on his service in the Regular Philippine Scouts.  Furthermore he is now receiving VA service-connected disability compensation and a total disability rating based upon individual unemployability (TDIU) was established effective from June 2002.

However, the requirements for eligibility under the FVEC Fund are specific, and do not include the Regular or Old Philippine Scouts.  While service in the New Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ), Public Law 190, 79th Congress is included, the appellant does not have such service. 

In sum, the NPRC has certified that the appellant's service was entirely with the Regular Philippine Scouts and therefore he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, or in the New Philippine Scout under Public Law 190, 79th Congress.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532(1992). 

Based upon the record, the Board finds the appellant had no qualifying service as a member of the Philippine Commonwealth Army, no recognized guerrilla service, and no service as a New Philippine Scout under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  Service department reports show that he had active service as a Regular Philippine Scout between September 1937 and June 1946, including recognized prisoner-of-war service from April to June 1942.

The appellant may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.  The law is dispositive in this case and legal entitlement is denied.  Sabonis v. Brown, 6 Vet. App. 426(1994).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

This is such a case.  As discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the FVEC.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to one-time payment from the FVEC Fund is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


